DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlstrand et al. (US 2018/0142177) as evidenced by Samec et al. (WO 2012/121659, incorporated by reference in US 2018/0142177, ¶0088).
Considering Claims 1, 2, 5, 8, and 9:  Dahlstrand et al. teaches a method for recover lignin products from biomass comprising adding a biomass to a solvent mixture comprising water and a base, adding formic acid to mixture; heating the mixture and reacting the mixture, and obtaining the lignin from the composition (¶0088).  As the storage step does not contain any limitations on the time or means of storage other than anaerobic conditions, the reaction step would read on the storage step, as it comprises keeping the biomass in the treatment solution for a period of time.  Samec et al. teaches the reaction as occurring in an inert atmosphere comprising carbon dioxide/anaerobic conditions (7:29-32).
	Dahlstrand et al. teaches the number average molecular weight of the lignin as being 1,500 to 4,000 g/mol and the repeat unit as having a molecular weight of 180 g/mol (¶0057-58).  Therefore the degree of polymerization would be 8-22 and thus would read on the medium molecular weight fraction of claim 1.
Considering Claim 4:  Samec et al. teaches the base as comprising sodium carbonate (7:10-11).
Considering Claims 6 and 7:  Dahlstrand et al. teaches recovering the lignin component as a slurry (¶0122).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlstrand et al. (US 2018/0142177) as evidenced by Samec et al. (WO 2012/121659, incorporated by reference in US .
Considering Claim 3:  Dahlstrand et al. teaches the process of claim 1 as shown above.  Samec et al. teaches the base as comprising sodium carbonate (7:10-11).  PubChem teaches that sodium carbonate forms sodium hydroxide when placed in water (pg. 2).

Claims 13, 14, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foody et al. (US 2018/0029896).
Considering Claim 13:  Foody et al. teaches a process for recovering lignin from biomass comprising treating a biomass with an acid or base to form a treated biomass (¶0012); exposing the treated biomass to steam (¶0057); separating the liquid and solid streams (¶0069); and recovering lignin from the liquid stream through distillation (¶0077).  
The instant claims do not require the salt, and therefore Foody et al. reads on the non-salt embodiments.
Considering Claim 14:  Foody et al. teaches adding the steam during the pretreatment step (¶0057).
Considering Claim 21:  Foody et al. teaches the pH as being 1.0 to 3.5 in the acid pretreatment (¶0042).
Considering Claim 22:  Foody et al. teaches the pH as being 9.5 to 12 in the base pretreatment (¶0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Foody et al. (US 2018/0029896).
Considering Claim 10:  Foody et al. teaches a process comprising chemically treating biomass with a base (¶0047), heating the biomass during storage (¶0048), and recovering lignin products (¶0035).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foody et al. (US 2018/0029896) as applied to claim 13 above, and further in view of Wang et al. (Separation and Purification Technology 105 (2013) 98-105).
Considering Claims 15-20:  Foody et al. teaches the process of claim 13 as shown above.  
	Foody et al. does not teach the claimed method of recovering different molecular weights of lignin.  However, Wang et al. teaches fractioning a lignin recovered from steam-exploded biomass through gradient acid precipitation (Abstract).  The process results in a supernatant/syrup comprising low molecular weight lignin (Fraction 4), precipitated lignin/lignin particles comprising medium molecular weight lignin (Fraction 3), and precipitated lignin/lignin pellets having high molecular weight (Fraction 1 and 2) (Fig. 1 and Table 4).  Foody et al. and Wang et al. are analogous art as they are concerned with the same field of endeavor, namely the recovery of lignin from biomass.  It would have been obvious to a person having ordinary skill in the art to have used the process of Wang et al. to recover the lignin of Foody et al., and the motivation to do so would have been, as Wang et al. suggests, to allow for the recovery of lignin fractions suitable for subsequent applications (Introduction).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claim 11 and 12:  The prior art of record does not teach or suggest the claimed process of recovering lignin products and other products from biomass comprising a storage step at the claimed pH under anaerobic conditions.  Conventional biomass fractionation processes are not performed under anaerobic conditions.  Dahlstrand et al. teaches anaerobic conditions during the storage step, but is silent towards the pH of the process.  There is no suggestion in Dahlstrand et al. to control the pH to arrive at the specific pH ranges claimed in claims 11 and 12.  

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Dahlstrand et al. does not teach the claimed lignin fractions is not persuasive.  Dahlstrand et al. teaches the number average molecular weight of the lignin as being 1,500 to 4,000 g/mol and the repeat unit as having a molecular weight of 180 g/mol (¶0057-58).  Therefore the degree of polymerization would be 8-22 and thus would read on the medium molecular weight fraction of claim 1.
B)  The applicant’s argument that Foody et al. does not teach the claimed salts is not persuasive.  The instant claims do not require the salt, and therefore Foody et al. reads on the non-salt embodiments.
C)  The applicant’s argument that Foody et al. does not teach the steam treatment as occurring on the chemically treated biomass is not persuasive.  Foody et al. teaches the steam treatment as occurring during the pretreatment with the acid or base (¶0057), and thus the chemical agent is present during the steam treatment.
D)  The applicant’s argument that Foody et al. teaches combusting the lignin solids is not persuasive.  The use of the lignin following separation is not limited in the claims and as such, the distinction with Foody et al. is not represented in the claim language.
	E)  The applicant’s argument that Foody et al. does not teach the claimed moisture content is not persuasive.  Foody et al. teaches that the lignocellulose material is 20 to 100%, preferably 20 to 80%, solids (¶0031).  Thus the amount of liquid (i.e. moisture) is 20 to 80%, which overlaps the claimed range with sufficient specificity.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        4